Citation Nr: 0316300	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-04 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

REMAND

The veteran had active service from November 1969 to February 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In May 1999, to support his claim for a higher rating, the 
veteran testified at a hearing at the RO.  A Member of the 
Board conducted that hearing, and the Board subsequently 
remanded his case to the RO in August 1999 for further 
development and consideration.  

The following year, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA eliminated the requirement of submitting a 
well grounded claim and revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claim-and thereby complete his application for 
benefits, and assisting him in obtaining evidence that is 
relevant to his case.  The VCAA has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), and 
the implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The VCAA is 
potentially applicable to all claims pending or filed after 
the date of its enactment.  Holliday v. Principi, 14 Vet. 
App. 280 (2001); Bernklau v. Principi, 291 F.3d 795 (Fed. 
Cir. 2002); and Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  See also VAOPGCPREC 11-2000 (Nov. 27, 2000).  Because 
of the change in the law brought about by the VCAA, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in this new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  

Additionally, in April 2002 the veteran requested a hearing 
before the Board.  But in April 2003 he cancelled his hearing 
scheduled for that month.  He subsequently was informed in 
June 2003 that the Member of the Board (Veteran's Law Judge 
(VLJ)) who had presided over his May 1999 travel board 
hearing was no longer employed by the Board.  Therefore, 
since he has a right to another hearing by a Veterans Law 
Judge who will ultimately decide his case, the Board asked 
whether he wants another travel board hearing.  He indicated 
when responding later in June 2003 that he does.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  Schedule the veteran for another 
travel Board hearing in accordance with 
the docket number of his appeal.  Notify 
him of the date, time and location of his 
hearing, and put a copy of this letter in 
his claims file.  If, for whatever 
reason, he decides that he no longer 
wants this type of hearing before a 
Veterans Law Judge (or any other type of 
hearing before the Board), then he should 
indicate this in writing and it, too, 
should be documented in his claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


